Citation Nr: 1328425	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disorder, 
including sleep apnea, to include as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard and had 
active duty for training from February 1990 to June 1990.  
The Veteran had active military service from September 1990 
to July 1991, with service in Southwest Asia from October 
1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This case was most recently before the Board in 
May 2013.  The May 2013 Board decision denied the veteran's 
claim of entitlement to service connection for chronic 
fatigue syndrome and remanded the issue on appeal for 
additional development.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is chronically worsened by 
service-connected disability.

2.  There has been no demonstration by competent clinical, 
or credible lay, evidence of record that sleep apnea is 
etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

Sleep apnea is aggravated by service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 38 
C.F.R. §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable Board decision below to grant the 
claim for service connection for sleep apnea, any deficiency 
as to compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred 
or a disease contracted in active service, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection may be granted for a 
disability, which is proximately due to, the result of, or 
aggravated by, an established service-connected disorder.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen.  Effective October 10, 2006, 

The regulation which governs claims for secondary service 
connection, was amended during the pendency of this appeal, 
effective October 10, 2006.  The current 38 C.F.R. § 3.310 
(b) sets a standard by which a claim based on aggravation of 
a non-service-connected disability by a service-connected 
one is judged.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service-connected disabilities include 
posttraumatic stress disorder (PTSD), migraine headaches, 
and sinusitis.  

While the Veteran has asserted that his sleep apnea is 
aggravated by his PTSD, in written argument dated in August 
2013 the Veteran's representative also asserted that the 
Veteran's sleep apnea was likely aggravated by his service-
connected sinusitis.

The Board finds that the competent medical evidence is at 
least in equipoise as to whether the Veteran's sleep apnea 
is chronically worsened by service-connected disability.  
The April 2010 VA sinus examination reveals that the Veteran 
has difficulty breathing through his nose and takes 
medication for his recurrent sinusitis disability.  The 
April 2010 VA epilepsy and narcolepsy examination reveals 
that in addition to causing breathing difficulties for the 
Veteran his sinusitis also results in constant nasal 
congestion.  Consequently, due to the breathing difficulties 
and constant nasal congestion, the Veteran has indicated 
that he is not able to fully utilize his prescribed CPAP 
machine to help alleviate his sleep apnea.  This appears to 
be confirmed in the findings from the June 2013 VA 
examination.  Based on the foregoing, and with resolution of 
doubt in the Veteran's favor, the Board finds that the 
evidence of record supports a grant of service connection 
for sleep apnea disability on the basis of aggravation by 
service-connected sinusitis disability.

The Board notes that health professionals have indicated 
that the Veteran also has sleep difficulties as a result of 
his service-connected PTSD.  The Board notes, however, that 
such sleep impairment (including nightmares and sleep 
interruption) constitute, in part, the Veteran's evaluation 
for his service-connected PTSD.  As such, service connection 
for sleep impairment or for insomnia is not for application 
in this case.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran's sleep apnea is causally 
related to his service.  The Board notes that no health 
professional has asserted as such, and service records 
contain no complaints or diagnoses of sleep apnea.  In the 
same manner, the Board can find no opinion linking or 
showing a causal relationship between sleep apnea and any of 
the Veteran's service-connected disabilities.

To the extent that the Veteran is personally associating his 
sleep apnea with service-connected disability, the Board 
emphasizes that the Veteran is not a medical professional, 
and that his opinion relating such a nexus is not deemed 
competent.  Further, the Veteran is not competent to 
establish a matter that requires medical knowledge, such as 
providing the etiology of his sleep apnea.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As such, the preponderance of the evidence is against 
service connection for sleep apnea on a direct basis.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, and has resolved doubt in 
the Veteran's favor in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 1154(b).


ORDER

Service connection for sleep apnea disability, on the basis 
of aggravation by service-connected disability, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


